DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Objections
Claims 2 - 21 are objected to because of the following informalities:  
Regarding claims 2, 9, 10, 12, 19 and 20, there appears to be missing “and” between the last two paragraphs of each of the respective claims.
Claims 3 – 11 and 13 – 21 are dependent claims and thus also objected.
Regarding claim 12, the limitation, “the model of potential crop yield” in line 5 of the claim lacks proper antecedent basis.
Claims 13 – 21 are dependent claims and thus also objected.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. X 10,251,347 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below;
Instant Application No. 16/916,022
US Patent No. 10,251,347 B2
2. A computer-implemented method for improving performance of a computing system used to model potential crop yield, the method comprising: storing, at a server computer system a model of potential yield, the model of potential crop 
A computer-implemented method for improving performance of a computing 
system used to model potential crop yield, the method comprising: receiving, 
over a network at a server computer system comprising one or more 
plurality of fields over a plurality of years;  using digitally programmed potential yield modeling instructions of the server computer system, generating one or more relative maturity maps from the plurality of values representing historical relative maturity;  receiving, over the network at the server computer system, second electronic digital data comprising a plurality of values representing historical planting date for crops planted on a plurality of fields over a plurality of years;  using digitally programmed potential 
yield modeling instructions of the server computer system, generating one or 
more planting date maps from the plurality of values representing historical 
planting date;  receiving, over the network at the server computer system, third 
production history; using digitally programmed potential yield modeling 
instructions of the server computer system, generating a model of potential 
yield, the model of potential crop yield comprising generated digital modeling 
data used to compute potential yield as a function of location, planting date and relative maturity based, at least in part, on the one or more relative maturity maps, the one or more planting date maps, and the one or more actual production history maps;  receiving, over the network at the server computer system, fourth electronic computing, from the model of potential yield, a particular potential yield for the particular field based, at least in part, on the plurality of values representing actual production history for the particular field.
7. The method of claim 1, further comprising: receiving, over the network 
at the server computer system, fifth electronic digital data comprising a 
plurality of values representing trial planting dates and trial relative 
maturities at a plurality of fields;  receiving, over the network at the server 
computer system, sixth electronic digital data comprising a plurality of values 
representing observed agricultural events at the plurality of fields; using digitally programmed yield estimating instructions computing a modeled crop yield for each field of the plurality of fields based, at least in part, on the fifth electronic digital data, the sixth electronic digital data, and the model of potential yield; receiving, over the network at the server computer system, seventh electronic digital data 
comprising a plurality of values representing an observed crop yield for each field of the plurality of fields; using digitally programmed potential yield modeling instructions in the server computer system, computing an updated model of potential yield based, at least in part, on the modeled crop yield for each field of the plurality of fields and the observed crop yield for each field of the plurality of fields.

A computer-implemented method for improving performance of a computing 
system used to model potential crop yield, the method comprising: receiving, 

plurality of fields over a plurality of years;  using digitally programmed potential yield modeling instructions of the server computer system, generating one or more relative maturity maps from the plurality of values representing historical relative maturity;  receiving, over the network at the server computer system, second electronic digital data comprising a plurality of values representing historical planting date for crops planted on a plurality of fields over a plurality of years;  using digitally programmed potential 
yield modeling instructions of the server computer system, generating one or 
more planting date maps from the plurality of values representing historical 

production history; using digitally programmed potential yield modeling 
instructions of the server computer system, generating a model of potential 
yield, the model of potential crop yield comprising generated digital modeling 
data used to compute potential yield as a function of location, planting date and relative maturity based, at least in part, on the one or more relative maturity maps, the one or more planting date maps, and the one or more actual production history computing, from the model of potential yield, a particular potential yield for the particular field based, at least in part, on the plurality of values representing actual production history for the particular field.
7. The method of claim 1, further comprising: receiving, over the network 
at the server computer system, fifth electronic digital data comprising a 
plurality of values representing trial planting dates and trial relative 
maturities at a plurality of fields;  receiving, over the network at the server 
computer system, sixth electronic digital data comprising a plurality of values 
representing observed agricultural events at the plurality of fields; using digitally programmed yield estimating instructions in the server computer system, computing a modeled crop yield for each field of the plurality of fields based, at least in part, on the fifth electronic digital data, the sixth electronic digital data, and the model of potential yield; receiving, over the network at the server computer system, seventh electronic digital data 
comprising a plurality of values representing an observed crop yield for each field of the plurality of fields; using digitally programmed potential yield modeling instructions in the server computer system, computing an updated model of potential yield based, at least in part, on the modeled crop yield for each field of the plurality of fields and the observed crop yield for each field of the plurality of fields.



Claims 2 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. X 10,694,686 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below;
Instant Application no. 16/916,022
US Patent No. 10,694,686 B2
2. A computer-implemented method for improving performance of a computing system used to model potential crop yield, the method comprising: storing, at a server computer system a model of potential yield, the model of potential crop yield comprising generated digital modeling data used to compute potential yield; computing, from the model of potential yield, a particular potential yield for a particular field; receiving, over a network at the server computer system, electronic digital data comprising a plurality of values representing trial data at a plurality of fields; receiving, over the network at the server computer system, electronic digital data comprising a 
1. A computer-implemented method for improving performance of a computing 
system used to model potential crop yield, the method comprising: storing, at a 
server computer system a model of potential crop yield, the model of potential 
crop yield comprising generated digital modeling data used to compute potential 
yield as a function of location, planting date, and relative maturity, the model of potential crop yield having been generated from actual production history maps, relative maturity maps, and planting date maps; receiving, over 
a network at the server computer system, electronic digital data comprising a plurality of values representing actual computing, from the model of potential crop yield, a particular potential yield for the particular field based, at least in part, on the plurality of values representing actual production history for the particular field.
7. The method of claim 1, further comprising: receiving, over the network 
at the server computer system, electronic digital data comprising a plurality of values representing trial planting dates and trial relative maturities at a plurality of fields; receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing observed agricultural events at the plurality of fields; computing a modeled crop yield for each field of the plurality of fields based, at least in part, 
on the trial planting dates, trial relative maturities, observed agricultural events, and the model of potential crop yield;  receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing an observed crop yield for each field of the plurality of fields; and computing an updated model of potential crop yield based, at least in part, on the modeled crop yield for each field of the plurality of fields and the observed crop yield for each field of the plurality of fields.

1. A computer-implemented method for improving performance of a computing 
system used to model potential crop yield, the method comprising: storing, at a 
server computer system a model of potential crop yield, the model of potential 
crop yield comprising generated digital modeling data used to compute potential 
yield as a function of location, planting date, and relative maturity, the model of potential crop yield having been generated from actual production history 
a network at the server computer system, electronic digital data comprising a plurality of values representing actual production history for a particular field;  and computing, from the model of potential crop yield, a particular potential yield for the particular field based, at least in part, on the plurality of values representing actual production history for the particular field.
7. The method of claim 1, further comprising: receiving, over the network 
at the server computer system, electronic digital data comprising a plurality of values representing trial planting dates and trial relative maturities at a plurality of fields; receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing observed agricultural events at the plurality of fields; computing a modeled crop yield for each field of the plurality of fields based, at least in part, 
on the trial planting dates, trial relative maturities, observed agricultural events, and the model of potential crop yield;  receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing an observed crop yield for each field of the plurality of fields; and computing an updated model of potential crop yield based, at least in part, on the modeled crop yield for each field of the plurality of fields and the observed crop yield for each field of the plurality of fields.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 9, 10, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Friedberg et al. (US 2013/0332205 A1) (hereinafter “Friedberg”) (submitted by the applicant via IDS filed 4/5/2019 on parent application).

Friedberg discloses;
Regarding claim 2, a computer-implemented method for improving performance of a computing system used to model potential crop yield [i.e., a method (para 0032)] the method comprising: 
storing, at a server computer system a model of potential yield, a model of potential crop yield comprising generated digital modeling data used to compute potential yield [i.e., Estimated Planting Date; [0057] Property information may include location information, a type of crop being grown at the location, user identification information, crop-related information such as historical crop yields and an expected yield)];
computing, from the model of potential yield, a particular potential yield for the particular field [i.e., ([0062] user to enter the actual production history of the crop, in terms of bushels per acre; [0052] coverage level to be selected dynamically and in reference to the multi-peril crop insurance (MPCI) and estimated crop yield; [0057] 
receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing trial data at a plurality of fields [i.e., ([0087] tracks the progress of the specified crop using Heat Units and Relative Maturity. The progress estimate is adjusted for early or delayed planting by tracking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date)]; 
receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing observed agricultural events at the plurality of fields [i.e., (Fig 9 observed agricultural events)]; 
computing a modeled crop yield for each field of the plurality of fields based, at least in part, on the trial data, observed agricultural events, and the model of potential yield [i.e., ([0034] number of models may be built that encompass the 
receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing an observed crop yield for each field of the plurality of fields [i.e., (Fig 10 observed)]; 
generating an updated model of potential yield based, at least in part, on the modeled crop yield for each field of the plurality of fields and the observed crop yield for each field of the plurality of fields [i.e., ([0034] number of models may be built that encompass the relationship between weather, location, soil moisture, and the 
Regarding claim 9, the method of Claim 2, further comprising: 
storing, in digital memory of the server computer system, crop relative maturity data comprising a plurality of seed types and a plurality of associated relative maturity values [i.e., ([0038] Crop information may include a type of crop, crop variety [seed type]...and relative maturity)]; 
receiving, over the network at the server computer system, a proposed planting date for the particular field [i.e., ([0087] the progress estimate is adjusted for early or delayed planting by tracking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date)]; 
determining, from the model of potential yield, the proposed planting date for the particular field, a particular relative maturity value that maximizes a potential yield for the particular field [i.e., ([0086] A graphical display zone 1204 may illustrate, in the form of a bar graph, various crop yield projections; [0087] the progress estimate is adjusted for early or delayed planting by (racking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date; [0087] A growth stage tracker, in one example embodiment, tracks the progress of the specified crop using Heat Units and Relative Maturity; [0082] A user interface element 804 may prompt a user to enter the actual production history of the crop; [0038] Crop information may include a type of crop, crop variety.. .and relative maturity)]; 
identifying, in the crop relative maturity data, a particular seed type corresponding to the particular relative maturity value [i.e., ([0019] FIG. 13A is a diagram of a user interface for illustrating the benefits of a supplemental insurance policy for different perils and different stages of maturity for an agricultural product; (0038) Crop information may include a type of crop, crop variety, crop rotation, tillage, tiling, and relative maturity)]; 
sending, over the network to a field manager computing device, a recommendation of the particular seed type for the proposed planting date for the particular field [i.e., ([0038] Crop information may include a type of crop, crop variety [seed type]...and relative maturity; [0086] A graphical display zone 1204 may illustrate, in the form of a bar graph, various crop yield projections)]. 
Regarding claim 10, the computer-implemented method of claim 2, further comprising: 
receiving, over the network at the server computer system, a proposed relative maturity value for the particular field [i.e., ([0034] number of models may be built that encompass the relationship between weather, location, soil moisture, and the bushels of production per acre of land (yield)... unified weather/yield mode! may be generated for each crop (model of potential yield]; [0049] Example factors taken into account may include the type of crop being grown, the location of a property growing the crop, historical and estimated weather data (e.g., precipitation, temperature), prior crop yields; [0038] Crop information may include a type of crop, crop variety...and relative maturity; [0052] The system 302 of FIG. 3A may also include a growth stage tracker module (not shown) to establish a range of dates for a category of weather peril 
determining, from at least the updated model of potential yield and the proposed relative maturity value for the particular field, a particular planting date that maximizes a potential yield for the particular field [i.e., ([0034] number of models may be built that encompass the relationship between weather, location, soil moisture, and the bushels of production per acre of land (yield)... unified weather/yield mode! may be generated for each crop (model of potential yield]; [0049] Example factors taken into account may include the type of crop being grown, the location of a property growing the crop, historical and estimated weather data (e.g., precipitation, temperature), prior crop yields; [0038] Crop information may include a type of crop, crop variety...and relative maturity; [0052] The system 302 of FIG. 3A may also include a growth stage tracker module (not shown) to establish a range of dates for a category of weather peril corresponding to a portion of a planting season for the type of crop; [0087] A growth stage tracker, in one example embodiment, tracks the progress of the specified crop using Heat Units and Relative Maturity. The progress estimate is adjusted for early or 
sending, over the network to a field manager computing device, a recommendation of the particular planting date for the proposed relative maturity for the particular field [i.e., ([0087] FIG. 13B is a diagram of a user interface associated with a growth stage tracker module. A growth stage tracker, in one example embodiment, tracks the progress of the specified crop using Heat Units and Relative Maturity. The progress estimate is adjusted for early or delayed planting by tracking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date, Growth Stages are used to determine the timing for each of the perils)]. 
Regarding claim 11, one or more non-transitory computer readable media storing instructions which, when executed by one or more processors, cause performance of a method comprising the steps of [(i.e., see figure 18)]: 
storing, at a server computer system a model of potential yield, a model of potential crop yield comprising generated digital modeling data used to compute potential yield as a function of location, planting date, and relative maturity [i.e., Estimated Planting Date; [0057] Property information may include location information,  
receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing actual production history for a particular field [i.e., ([0082] user to enter the actual production history of the crop, in terms of bushels per acre; [UU3BJ historical data relating to the performance (e.g., yield) of the assets raised by the user; [0047] The location module 306 may also be configured to determine a geographical location at which the crop is grown by the user; [0048] the location may comprise one or more parcels of a predetermined size; [0069] selection of one or more land parcels on which a crop is being grown; [0052] fields in e parcel; [0003] estimates of causes of loss specific to the cuatumei's fields)]; 
computing, from the model of potential yield, a particular potential yield for the particular field based at least in part, on the plurality of values representing actual production history for the particular field [i.e., ([0062] user to enter the actual production history of the crop, in terms of bushels per acre; [0052] coverage level to be selected dynamically and in reference to the multi-peril crop insurance (MPCI) and estimated crop yield; [0057] Property information may include location information, a type of crop being grown at the location, user identification information, crop-related information such as historical crop yields and an expected yield; [0035]A system for generating a crop insurance policy may thus receive crop type data indicating a type of crop, receive location data indicating a geographic area and determine a weather impact model based on one or more categories of weather perils for the type of crop and the geographic area; [0086] A graphical display zone 1204 may illustrate, in the 
Regarding claim 12, the one or more non-transitory computer readable media of Claim 11, wherein the instructions, when executed by the one or more processors, further cause performance of: 
storing, a model of potential yield, a model of potential crop yield comprising generated digital modeling data used to compute potential yield [i.e., Estimated Planting Date; [0057] Property information may include location information, a type of crop being grown at the location, user identification information, crop-related information such as historical crop yields and an expected yield)];
computing, from the model of potential yield, a particular potential yield for the particular field [i.e., ([0062] user to enter the actual production history of the crop, in terms of bushels per acre; [0052] coverage level to be selected dynamically and in reference to the multi-peril crop insurance (MPCI) and estimated crop yield; [0057] Property information may include location information, a type of crop being grown at the location, user identification information, crop-related information such as historical crop yields and an expected yield; [0035]A system for generating a crop insurance policy may thus receive crop type data indicating a type of crop, receive location data indicating a geographic area and determine a weather impact model based on one or more categories of weather perils for the type of crop and the geographic area; [0086] A graphical display zone 1204 may illustrate, in the form of a bar graph, various crop yield projections; [0069] selection of one or more land parcels on which a crop is 
receiving, over a network at the server computer system, electronic digital data comprising a plurality of values representing trial data at a plurality of fields [i.e., ([0087] tracks the progress of the specified crop using Heat Units and Relative Maturity. The progress estimate is adjusted for early or delayed planting by tracking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date)]; 
receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing observed agricultural events at the plurality of fields [i.e., (Fig 9 observed agricultural events)]; 
computing a modeled crop yield for each field of the plurality of fields based, at least in part, on the trial data, observed agricultural events, and the model of potential yield [i.e., ([0034] number of models may be built that encompass the relationship between weather, location, soil moisture, and the bushels of production per acre of land (yield)... unified weather/yield model may be generated for each crop (model of potential yield]; [0049] Example factors taken into account may include the type of crop being grown, the location of a property growing the crop, historical and estimated weather data (e.g., precipitation, temperature), prior crop yields; [0038] Crop information may include a type of crop, crop variety...and relative maturity; [0052] The system 302 of FIG. 3A may also include a growth stage tracker module (not shown) to establish a range of dates for a category of weather peril corresponding to a portion 
receiving, over the network at the server computer system, electronic digital data comprising a plurality of values representing an observed crop yield for each field of the plurality of fields [i.e., (Fig 10 observed)]; 
generating an updated model of potential yield based, at least in part, on the modeled crop yield for each field of the plurality of fields and the observed crop yield for each field of the plurality of fields [i.e., ([0034] number of models may be built that encompass the relationship between weather, location, soil moisture, and the bushels of production per acre of land (yield)... unified weather/yield model may be generated for each crop [model of potential yield])]. 
Regarding claim 19, the system of claim 12, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform; 
storing, crop relative maturity data comprising a plurality of seed types and a plurality of associated relative maturity values [i.e., ([0038] Crop information may include a type of crop, crop variety [seed type]...and relative maturity)]; 
receiving, over the network at the server computer system, a proposed planting date for the particular field [i.e., ([0087] the progress estimate is adjusted for early or delayed planting by tracking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date)]; 
determining, from the model of potential yield, the proposed planting date for the particular field, a particular relative maturity value that maximizes a potential yield for the particular field [i.e., ([0086] A graphical display zone 1204 may illustrate, in the form of a bar graph, various crop yield projections; [0087] the progress estimate is adjusted for early or delayed planting by (racking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date; [0087] A growth stage tracker, in one example embodiment, tracks the progress of the specified crop using Heat Units and Relative Maturity; [0082] A user interface element 804 may prompt a user to enter the actual production history of the crop; [0038] Crop information may include a type of crop, crop variety.. .and relative maturity)]; 
identifying, in the crop relative maturity data, a particular seed type corresponding to the particular relative maturity value [i.e., ([0019] FIG. 13A is a diagram of a user interface for illustrating the benefits of a supplemental insurance policy for different perils and different stages of maturity for an agricultural product; (0038) Crop information may include a type of crop, crop variety, crop rotation, tillage, tiling, and relative maturity)]; 
sending, over the network to a field manager computing device, a recommendation of the particular seed type for the proposed planting date for the particular field [i.e., ([0038] Crop information may include a type of crop, crop variety [seed type]...and relative maturity; [0086] A graphical display zone 1204 may illustrate, in the form of a bar graph, various crop yield projections)]. 
Regarding claim 20, the system of claim 12, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform:
receiving, over the network, a proposed relative maturity value for the particular field [i.e., ([0034] number of models may be built that encompass the relationship between weather, location, soil moisture, and the bushels of production per acre of land (yield)... unified weather/yield mode! may be generated for each crop (model of potential yield]; [0049] Example factors taken into account may include the type of crop being grown, the location of a property growing the crop, historical and estimated weather data (e.g., precipitation, temperature), prior crop yields; [0038] Crop information may include a type of crop, crop variety...and relative maturity; [0052] The system 302 of FIG. 3A may also include a growth stage tracker module (not shown) to establish a range of dates for a category of weather peril corresponding to a portion of a planting season for the type of crop; [0087] A growth stage tracker, in one example embodiment, tracks the progress of the specified crop using Heat Units and Relative Maturity. The progress estimate is adjusted for early or delayed planting by tracking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the 
determining, from at least the updated model of potential yield and the proposed relative maturity value for the particular field, a particular planting date that maximizes a potential yield for the particular field [i.e., ([0034] number of models may be built that encompass the relationship between weather, location, soil moisture, and the bushels of production per acre of land (yield)... unified weather/yield mode! may be generated for each crop (model of potential yield]; [0049] Example factors taken into account may include the type of crop being grown, the location of a property growing the crop, historical and estimated weather data (e.g., precipitation, temperature), prior crop yields; [0038] Crop information may include a type of crop, crop variety...and relative maturity; [0052] The system 302 of FIG. 3A may also include a growth stage tracker module (not shown) to establish a range of dates for a category of weather peril corresponding to a portion of a planting season for the type of crop; [0087] A growth stage tracker, in one example embodiment, tracks the progress of the specified crop using Heat Units and Relative Maturity. The progress estimate is adjusted for early or delayed planting by tracking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date; [0057] Property information may include location information, a type of crop being grown at the location, user identification information, crop-related information such as historical crop yields and an expected yield)];
sending, over the network to a field manager computing device, a recommendation of the particular planting date for the proposed relative maturity for the particular field [i.e., ([0087] FIG. 13B is a diagram of a user interface associated with a growth stage tracker module. A growth stage tracker, in one example embodiment, tracks the progress of the specified crop using Heat Units and Relative Maturity. The progress estimate is adjusted for early or delayed planting by tracking early season temperature and precipitation. Within the Planting Window, the Field Work Day Threshold and Trigger can determine an Estimated Planting Date. Starting on the Estimated Planting Date, Growth Stages are used to determine the timing for each of the perils)].  

Allowable Subject Matter
Claims 3 – 8, 11, 13 – 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, Friedberg failed to disclose the computer-implemented method of claim 2, wherein generating the updated model comprises adjusting coefficients of a particular predictor variable based, at least in part, on a difference between the modeled crop yield and the observed crop yield.
Instead, Friedberg discloses receiving and storing crop type data indicating a type of crop; receiving and storing location data indicating a geographic area; 
Regarding claim 6, the prior art of record, Friedberg failed to disclose The computer-implemented method of claim 2, wherein the model of potential yield models potential yield as a function of at least relative maturity, planting date, and location; wherein the trial data corresponds to a trial where relative maturity and planting date are kept constant; wherein generating the updated model comprises computing a location dependence on yield based, at least in part, on the trial data and a difference between the observed crop yield and the modeled crop yield at each location of a plurality of locations.
Instead, Friedberg discloses receiving and storing crop type data indicating a type of crop; receiving and storing location data indicating a geographic area; determining, using at least one processor, a weather impact model based on one or more categories of weather perils for the type of crop and the geographic area; and generating, based on said weather impact model, using at least one processor, a crop insurance policy for the type of crop and the geographic area.
Regarding claim 11, the prior art of record, Friedberg failed to disclose The computer-implemented method of claim 2, wherein the model of potential yield comprises a model generated from one or more of actual production history maps, relative maturity maps, or planting date maps.

Regarding claim 13, the prior art of record, Friedberg failed to disclose the system of claim 12, wherein generating the updated model comprises adjusting coefficients of a particular predictor variable based, at least in part, on a difference between the modeled crop yield and the observed crop yield.
Instead, Friedberg discloses a system comprising memory including instructions for receiving and storing crop type data indicating a type of crop; receiving and storing location data indicating a geographic area; determining, using at least one processor, a weather impact model based on one or more categories of weather perils for the type of crop and the geographic area; and generating, based on said weather impact model, using at least one processor, a crop insurance policy for the type of crop and the geographic area.
Regarding claim 16, the prior art of record, Friedberg failed to disclose the system of claim 12, wherein the model of potential yield models potential yield as a function of at least relative maturity, planting date, and location; wherein the trial data corresponds to a trial where relative maturity and planting date are kept constant; wherein generating the updated model comprises computing a location dependence on 
Instead, Friedberg discloses a system comprising memory including instructions for receiving and storing crop type data indicating a type of crop; receiving and storing location data indicating a geographic area; determining, using at least one processor, a weather impact model based on one or more categories of weather perils for the type of crop and the geographic area; and generating, based on said weather impact model, using at least one processor, a crop insurance policy for the type of crop and the geographic area.
Regarding claim 21, the prior art of record, Friedberg failed to disclose The system of claim 12, wherein the model of potential yield comprises a model generated from one or more of actual production history maps, relative maturity maps, or planting date maps.
Instead, Friedberg discloses a system comprising memory including instructions for receiving and storing crop type data indicating a type of crop; receiving and storing location data indicating a geographic area; determining, using at least one processor, a weather impact model based on one or more categories of weather perils for the type of crop and the geographic area; and generating, based on said weather impact model, using at least one processor, a crop insurance policy for the type of crop and the geographic area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson (US 2013/0018586 A1) discloses field crop information gathering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194